UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement þDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 SUN BANCORP, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: IMPORTANT REMINDER October 15, 2010 Dear Fellow Shareholder: We have previously mailed to you proxy materials relating to the Annual Meeting of Shareholders of Sun Bancorp, Inc. to be held on Monday, November 1, 2010.Your vote is important no matter how many shares you hold. According to our latest records, we have not received your voting instructions for this important Annual Meeting.Please vote today to avoid unnecessary solicitation costs to the Company. You may use one of the following simple methods for promptly providing your voting instructions: 1. Vote by Telephone.Call the toll-free number listed for this purpose on your voting instruction form.Have your 12-digit control number listed on the form ready and follow the simple instructions. 2. Vote by Internet.Go to the website www.proxyvote.com listed on your voting instruction form.Have your 12-digit control number listed on the form ready and follow the simple instructions. 3. Vote by Mail.Sign, date and return your voting instruction form in the postage-paid return envelope provided. For the reasons set forth in the Proxy Statement, dated September 28, 2010, your Board of Directors recommends that you vote “FOR” all the Proposals to be acted upon at the Annual Meeting.If you need to review the material once again, the material is available at www.sunnb.com. If you have any questions or need assistance in voting, please call D. F. King & Co., Inc. toll-free at (800) 967-5079. Thank you for your cooperation and continued support. Sincerely, Bernard A. Brown Chairman of the Board
